Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, every feature recited in claims 13-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because details corresponding to the limitations of claims 14-17 are not described in the detailed description of the invention.

The abstract of the disclosure is objected to because it begins with a phrase, is provided, that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 3 & 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the longitudinal axis” but does not identify the element(s) to which this axis pertains.
Each of the limitations in clam 12 lacks sufficient antecedent basis because each is predicated on a feature previously recited in the alternative only.
As noted above, each of claims 13-17 is directed to an invention that is not shown in the drawings and described in the detailed description of the invention.  Without such, it is not possible to accurately determine the metes and bounds of the claims.
Claim 17 recites the limitation "the articulated joint".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 6, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James, US 1,697,065.  James discloses a vehicle comprising at least one drive shaft (page 2, line 17) and at least one device/articulated joint (the resilient joint at page 2, lines 9-21) operably connected to the at least one drive shaft, wherein the vehicle comprises at least one selected from the group consisting of a front wheel drive vehicle, rear wheel drive vehicle and a vehicle having an electric drive (page 2, lines 59-78). The device comprises:
at least one core (21) that has a radial outer contour with radial protruding sections (23) and that is connected via toothing (see Fig. 2) to one shaft section (10);
an outer sleeve (24-26, 36, 37) that has at least one receiving section (24), the at least one receiving section having a radial inner contour (26) with radial receiving areas, the outer sleeve having a connecting section (37) connected to another shaft section (38); 
wherein the radial outer contour of the at least one core and the radial inner contour of the at least one receiving section have a mutually complementary design (Fig. 2); 
wherein the at least one core is accommodated in the at least one receiving section of the outer sleeve (Figs. 1 & 2); 
wherein at least one first damping layer (nominally indicated by reference numeral 27 in Fig. 1) is situated in the radial direction between the radial inner contour of the at least one receiving section and the radial outer contour of the core; and 
wherein at least one second damping layer (see lower left side in Fig. 1) extends in the axial direction between a first end-face surface of the at least one core and the at least one receiving section (36),
wherein Fig. 1 shows the radial inner contour of the at least one receiving section has a section in which the radial inner contour extends at least essentially parallel to the longitudinal axis,
wherein the radial inner contour of the at least one receiving section has at least one step (25),
wherein Fig.1 shows the at least one first damping layer has at least one section in which its radial thickness remains constant,
 wherein the device has at least one closure element (36) that holds the at least one core in the receiving section of the outer sleeve,
wherein at least the at least one first damping layer and the at least one second damping layer are fixedly mounted (see “immovably securing” at page 2, line 52) on the at least one core.

Claims 1, 3, 5, 6, 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob, US 7,727,075.  Jacob discloses a vehicle comprising at least one drive shaft (col. 1, lines 17-19) and at least one device (2) with integrated articulated joint (3, 5) operably connected to the at least one drive shaft, the device comprises:
at least one core (6) that has a radial outer contour with radial protruding sections (see Figs. 2 & 4) and that is connected to one shaft section (1);
an outer sleeve (10, 11) that has at least one receiving section (6), the at least one receiving section having a radial inner contour (see Figs. 2 & 4) with radial receiving areas, the outer sleeve having a connecting section (11) connected via toothing (col. 4, line 38) to another shaft section (col. 4, line 37); 
wherein the radial outer contour of the at least one core and the radial inner contour of the at least one receiving section have a mutually complementary design (Figs. 2 & 4); 
wherein the at least one core is accommodated in the at least one receiving section of the outer sleeve (Figs. 1-4); 
wherein at least one first damping layer (8) is situated in the radial direction between the radial inner contour of the at least one receiving section and the radial outer contour of the core; and 
wherein at least one second damping layer (9) extends in the axial direction between a first end-face surface of the at least one core and the at least one receiving section,
wherein Fig. 1 shows the radial inner contour of the at least one receiving section has a section in which the radial inner contour extends at least essentially parallel to the longitudinal axis,
wherein the at least one first damping layer has at least one section in which the radial thickness of the at least one first damping layer changes (col. 5, lines 12-15),
wherein Fig.1 shows the at least one first damping layer has at least one section in which its radial thickness remains constant,
wherein the device has a third damping layer (nominally indicated by reference numeral 7 in Fig. 3) that extends along a second end-face surface of the at least one core.
 wherein the device has at least one closure element (11) that holds the at least one core in the receiving section of the outer sleeve,
wherein at least the at least one first damping layer and the at least one second damping layer are fixedly mounted (see “immovably securing” at page 2, line 52) on the at least one core.

Claims 1-3, 5, 6, 10-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder, US 2,004,299.  Snyder discloses a vehicle comprising at least one drive shaft (page 1, col. 1, lines 1-4) and at least one device/articulated joint (see “universal joint” at title) operably connected to the at least one drive shaft, wherein the device comprises:
at least one core (10) that has a radial outer contour with radial protruding sections (13) and that is connected via toothing (11) to one shaft section (12);
an outer sleeve (14-16) that has at least one receiving section (16), the at least one receiving section having a radial inner contour (Fig. 2) with radial receiving areas, the outer sleeve having a connecting section (21) connected to another shaft section (22); 
wherein the radial outer contour of the at least one core and the radial inner contour of the at least one receiving section have a mutually complementary design (page 1, col. 1, lines 45-50); 
wherein the at least one core is accommodated in the at least one receiving section of the outer sleeve (Figs. 1 & 2); 
wherein at least one first damping layer (right portion of damping layer 25 in Fig. 1) is situated in the radial direction between the radial inner contour of the at least one receiving section and the radial outer contour of the core; and 
wherein at least one second damping layer (left portion of damping layer 25 in Fig. 1) extends in the axial direction between a first end-face surface of the at least one core and the at least one receiving section,
wherein at least the radial inner contour of the at least one receiving section has a conical design, at least in one section (see lower rightmost portion of the section 16 in Fig. 1 where the thickness of the first damping layer increases).
wherein Fig. 1 shows the radial inner contour of the at least one receiving section has a section in which the radial inner contour extends at least essentially parallel to the longitudinal axis,
wherein Fig.1 shows the at least one first damping layer has at least one section in which its radial thickness remains constant,
 wherein at least the at least one first damping layer and the at least one second damping layer are fixedly mounted (see “made to adhere” at page 1, col. 2, line 17) on the at least one core.

Allowable Subject Matter
Claims 7 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679